                 Case 20-11835-JTD              Doc 616        Filed 12/04/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    :   Chapter 11
                                                          :
GLOBAL EAGLE ENTERTAINMENT                                :   Case No. 20-11835 (JTD)
INC., et al.,1                                            :
                                                          :   (Jointly Administered)
                    Debtors.                              :
                                                          :   Re: Docket Nos. 593 & 615
--------------------------------------------------------- x

     ORDER EXTENDING EXCLUSIVE PERIODS TO FILE AND SOLICIT A PLAN

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) (a) extending by 90 days the

Exclusive Filing Period, through and including February 17, 2021, and the Exclusive Solicitation

Period, through and including April 19, 2021, all as more fully set forth in the Motion; and this

Court having reviewed the Motion; and this Court having jurisdiction to consider the Motion and

the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated as of February 29, 2012; and this Court having found that this is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2) and that this Court may enter a final order consistent with Article III of

the United States Constitution; and this Court having found that venue of this proceeding and the



1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
    Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
    Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
    Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
    (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
    Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
    Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
    (9831). The Debtors’ address is 1821 E. Dyer Road, Suite 125, Santa Ana, California 92705.
2
    Capitalized terms used herein but not defined shall have the meanings ascribed to such terms in the Motion.
               Case 20-11835-JTD         Doc 616      Filed 12/04/20     Page 2 of 2




Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

proper and adequate notice of the Motion has been given and that no other or further notice is

necessary; and upon the record herein; and after due deliberation thereon; and this Court having

determined that there is good and sufficient cause for the relief granted in this Order, therefore, it

is hereby

        ORDERED, ADJUDGED, AND DECREED THAT:

        1.     The Exclusive Filing Period is extended through and including February 17, 2021.

        2.     The Exclusive Solicitation Period is extended through and including April 19,

2021.

        3.     The extension of the Exclusive Periods granted herein is without prejudice to such

further requests that may be made by the Debtors or any party in interest.

        4.     The Debtors are hereby authorized to take such actions and to execute such

documents as may be necessary to implement the relief granted by this Order.

        5.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                          JOHN T. DORSEY
        Dated: December 4th, 2020                         UNITED STATES BANKRUPTCY JUDGE
        Wilmington, Delaware



                                                  2
